Name: Council Decision 2011/782/CFSP of 1Ã December 2011 concerning restrictive measures against Syria and repealing Decision 2011/273/CFSP
 Type: Decision
 Subject Matter: technology and technical regulations;  international affairs;  oil industry;  international security;  international trade;  Asia and Oceania;  criminal law
 Date Published: 2011-12-02

 2.12.2011 EN Official Journal of the European Union L 319/56 COUNCIL DECISION 2011/782/CFSP of 1 December 2011 concerning restrictive measures against Syria and repealing Decision 2011/273/CFSP THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 9 May 2011, the Council adopted Decision 2011/273/CFSP concerning restrictive measures against Syria (1). (2) On 23 October 2011, the European Council stated that the Union would impose further measures against the Syrian regime as long as the repression of the civilian population continued. (3) In view of the gravity of the situation in Syria, the Council considers it necessary to impose additional restrictive measures. (4) Moreover, additional persons and entities should be included in the list of persons and entities subject to restrictive measures as set out in Annex I to Decision 2011/273/CFSP. (5) For the sake of clarity, the measures imposed by Decision 2011/273/CFSP and the additional measures should be integrated into a single legal instrument. (6) Decision 2011/273/CFSP should therefore be repealed. (7) Further action by the Union is needed in order to implement certain measures. (8) In order to ensure that the measures provided for in this Decision are effective, it should enter into force on the day of its adoption, HAS ADOPTED THIS DECISION: CHAPTER 1 EXPORT AND IMPORT RESTRICTIONS Article 1 1. The sale, supply, transfer or export of arms and related matÃ ©riel of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment and spare parts for the aforementioned, as well as equipment which might be used for internal repression, to Syria by nationals of Member States or from the territories of Member States or using their flag vessels or aircraft, shall be prohibited, whether originating or not in their territories. 2. It shall be prohibited to: (a) provide, directly or indirectly, technical assistance, brokering services or other services related to the items referred to in paragraph 1 or related to the provision, manufacture, maintenance and use of such items, to any natural or legal person, entity or body in, or for use in, Syria; (b) provide, directly or indirectly, financing or financial assistance related to the items referred to in paragraph 1, including in particular grants, loans and export credit insurance, for any sale, supply, transfer or export of such items, or for the provision of related technical assistance, brokering services or other services to any natural or legal person, entity or body in, or for use in, Syria. Article 2 1. Article 1 shall not apply to: (a) supplies and technical assistance intended solely for the support of or use by the United Nations Disengagement Observer Force (UNDOF); (b) the sale, supply, transfer or export of non-lethal military equipment or of equipment which might be used for internal repression, intended solely for humanitarian or protective use, or for institution building programmes of the United Nations (UN) and the European Union, or for European Union and UN crisis management operations; (c) the sale, supply, transfer or export of non-combat vehicles which have been manufactured or fitted with materials to provide ballistic protection, intended solely for the protective use of personnel of the European Union and its Member States in Syria; (d) the provision of technical assistance, brokering services and other services related to such equipment or to such programmes and operations; (e) the provision of financing and financial assistance related to such equipment or to such programmes and operations; on condition that such exports and assistance have been approved in advance by the relevant competent authority. 2. Article 1 shall not apply to protective clothing, including flak jackets and military helmets, temporarily exported to Syria by UN personnel, personnel of the European Union or its Member States, representatives of the media and humanitarian and development workers and associated personnel for their personal use only. Article 3 The sale, supply, transfer or export of equipment or software intended primarily for use in the monitoring or interception by the Syrian regime, or on its behalf, of the Internet and of telephone communications on mobile or fixed networks in Syria and the provision of assistance to install, operate or update such equipment or software shall be prohibited. The Union shall take the necessary measures in order to determine the relevant elements to be covered by this Article. Article 4 1. The purchase, import or transport from Syria of crude oil and petroleum products shall be prohibited. 2. It shall be prohibited to provide, directly or indirectly, financing or financial assistance, including financial derivatives, as well as insurance and reinsurance, related to the prohibitions referred to in paragraph 1. Article 5 The prohibitions in Article 4 shall be without prejudice to the execution, until 15 November 2011, of obligations provided for in contracts concluded before 2 September 2011. Article 6 1. The sale, supply or transfer of key equipment and technology for the following key sectors of the oil and natural gas industry in Syria, or to Syrian or Syrian-owned enterprises engaged in those sectors outside Syria, by nationals of Member States, or from the territories of Member States, or using vessels or aircraft under the jurisdiction of Member States shall be prohibited whether or not originating in their territories: (a) refining; (b) liquefied natural gas; (c) exploration; (d) production. The Union shall take the necessary measures in order to determine the relevant items to be covered by this paragraph. 2. It shall be prohibited to provide the following to enterprises in Syria that are engaged in the key sectors of the Syrian oil and gas industry referred to in paragraph 1 or to Syrian, or Syrian-owned enterprises engaged in those sectors outside Syria: (a) technical assistance or training and other services related to key equipment and technology as referred to in paragraph 1; (b) financing or financial assistance for any sale, supply, transfer or export of key equipment and technology as set out in paragraph 1 or for the provision of related technical assistance or training. Article 7 1. The prohibition in Article 6(1) shall be without prejudice to the execution of an obligation relating to the delivery of goods provided for in contracts awarded or concluded before 1 December 2011. 2. The prohibitions in Article 6 shall be without prejudice to the execution of an obligation arising from contracts awarded or concluded before 1 December 2011 and relating to investments made in Syria before 23 September 2011 by enterprises established in Member States. Article 8 The delivery of Syrian denominated banknotes and coinage to the Central Bank of Syria shall be prohibited. RESTRICTIONS ON FINANCING OF CERTAIN ENTERPRISES Article 9 The following shall be prohibited: (a) the granting of any financial loan or credit to enterprises in Syria that are engaged in the Syrian oil industry sectors of exploration, production or refining, or to Syrian or Syrian-owned enterprises engaged in those sectors outside Syria; (b) the granting of any financial loan or credit to enterprises in Syria that are engaged in the construction of new power plants for the production of electricity in Syria; (c) the acquisition or extension of a participation in enterprises in Syria that are engaged in the Syrian oil industry sectors of exploration, production or refining, or in Syrian or Syrian-owned enterprises engaged in those sectors outside Syria, including the acquisition in full of such enterprises and the acquisition of shares or securities of a participating nature; (d) the acquisition or extension of a participation in enterprises in Syria that are engaged in the construction of new power plants for the production of electricity in Syria, including the acquisition in full of such enterprises and the acquisition of shares or securities of a participating nature; (e) the creation of any joint venture with enterprises in Syria that are engaged in the Syrian oil industry sectors of exploration, production or refining and with any subsidiary or affiliate under their control; (f) the creation of any joint venture with enterprises in Syria that are engaged in the construction of new power plants for the production of electricity in Syria and with any subsidiary or affiliate under their control. Article 10 1. The prohibitions set out in points (a) and (c) of Article 9: (i) shall be without prejudice to the execution of an obligation arising from contracts or agreements concluded before 23 September 2011; (ii) shall not prevent the extension of a participation, if such extension is an obligation under an agreement concluded before 23 September 2011. 2. The prohibitions set out in points (b) and (d) of Article 9: (i) shall be without prejudice to the execution of an obligation arising from contracts or agreements concluded before 1 December 2011; (ii) shall not prevent the extension of a participation, if such extension is an obligation under an agreement concluded before 1 December 2011. RESTRICTIONS ON INFRASTRUCTURE PROJECTS Article 11 1. Participation in the construction of new power plants for the production of electricity in Syria shall be prohibited. 2. It shall be prohibited to provide technical assistance or financing or financial assistance to the construction of new power plants for the production of electricity in Syria. 3. The prohibition in paragraphs 1 and 2 shall be without prejudice to the execution of an obligation arising from contracts or agreements concluded before 1 December 2011. RESTRICTIONS ON FINANCIAL SUPPORT FOR TRADE Article 12 1. Member States shall exercise restraint in entering into new short and medium term commitments for public and private provided financial support for trade with Syria, including the granting of export credits, guarantees or insurance, to their nationals or entities involved in such trade, with a view to reducing their outstanding amounts, in particular to avoid any financial support contributing to the violent repression against the civilian population in Syria. In addition, Member States shall not enter into new long-term commitments for public and private provided financial support for trade with Syria. 2. Paragraph 1 shall not affect commitments established prior to 1 December 2011. 3. Paragraph 1 shall not concern trade for food, agricultural, medical or other humanitarian purposes. CHAPTER 2 FINANCIAL SECTOR Article 13 Member States shall not enter into new commitments for grants, financial assistance or concessional loans to the Government of Syria, including through their participation in international financial institutions, except for humanitarian and developmental purposes. Article 14 The following shall be prohibited: (a) any disbursement or payment by the European Investment Bank (EIB) under or in connection with any existing loan agreements entered into between Syria and the EIB; (b) the continuation by the EIB of any existing Technical Assistance Service Contracts for sovereign projects located in Syria. Article 15 The following shall be prohibited: the direct or indirect sale or purchase of, or brokering or assistance in the issuance of Syrian public or public-guaranteed bonds issued after 1 December 2011 to and from the Government of Syria, its public bodies, corporations and agencies, the Central Bank of Syria, or banks domiciled in Syria, or branches and subsidiaries within and outside the jurisdiction of Member States of banks domiciled in Syria, or financial entities that are neither domiciled in Syria nor within the jurisdiction of the Member States, but are controlled by persons and entities domiciled in Syria as well as any persons and entities acting on their behalf or at their direction, or entities owned or controlled by them. Article 16 1. The opening of new branches, subsidiaries, or representative offices of Syrian banks in the territories of Member States, and the establishment of new joint ventures, or the taking of an ownership interest, or the establishment of new correspondent banking relationships by Syrian banks, including the Central Bank of Syria, its branches and subsidiaries and financial entities that are not domiciled in Syria, but are controlled by persons or entities domiciled in Syria, with banks in the jurisdiction of Member States, shall be prohibited. 2. Financial institutions within the territories of the Member States or under their jurisdiction shall be prohibited from opening representative offices, subsidiaries or banking accounts in Syria. Article 17 1. The provision of insurance and re-insurance to the Government of Syria, its public bodies, corporations and agencies or to any persons or entities acting on their behalf or at their direction, or to entities owned or controlled by them, including through illicit means, shall be prohibited. 2. Paragraph 1 shall not apply to the provision of: (a) health or travel insurance to natural persons; (b) compulsory or third party insurance to Syrian persons, entities or bodies based in the Union; (c) insurance or re-insurance to the owner of a vessel, aircraft or vehicle chartered by a Syrian person, entity or body and which person, entity or body is not listed in Annexes I or II. CHAPTER 3 RESTRICTIONS ON ADMISSION Article 18 1. Member States shall take the necessary measures to prevent the entry into, or transit through, their territories of the persons responsible for the violent repression against the civilian population in Syria, persons benefiting from or supporting the regime, and persons associated with them, as listed in Annex I. 2. Paragraph 1 shall not oblige a Member State to refuse its own nationals entry into its territory. 3. Paragraph 1 shall be without prejudice to the cases where a Member State is bound by an obligation of international law, namely: (a) as a host country to an international intergovernmental organisation; (b) as a host country to an international conference convened by, or under the auspices of, the UN; (c) under a multilateral agreement conferring privileges and immunities; or (d) under the 1929 Treaty of Conciliation (Lateran pact) concluded by the Holy See (State of the Vatican City) and Italy. 4. Paragraph 3 shall be considered as also applying in cases where a Member State is host country to the Organisation for Security and Cooperation in Europe (OSCE). 5. The Council shall be duly informed in all cases where a Member State grants an exemption pursuant to paragraphs 3 or 4. 6. Member States may grant exemptions from the measures imposed under paragraph 1 where travel is justified on the grounds of urgent humanitarian need, or on grounds of attending intergovernmental meetings, including those promoted by the Union, or hosted by a Member State holding the Chairmanship in office of the OSCE, where a political dialogue is conducted that directly promotes democracy, human rights and the rule of law in Syria. 7. A Member State wishing to grant exemptions referred to in paragraph 6 shall notify the Council in writing. The exemption shall be deemed to be granted unless one or more of the Council members raises an objection in writing within two working days of receiving notification of the proposed exemption. Should one or more of the Council members raise an objection, the Council, acting by a qualified majority, may decide to grant the proposed exemption. 8. Where, pursuant to paragraphs 3 to 7, a Member State authorises the entry into, or transit through, its territory of persons listed in Annex I, the authorisation shall be limited to the purpose for which it is given and to the person concerned therewith. CHAPTER 4 FREEZING OF FUNDS AND ECONOMIC RESSOURCES Article 19 1. All funds and economic resources belonging to, or owned, held or controlled by persons responsible for the violent repression against the civilian population in Syria, persons and entities benefiting from or supporting the regime, and persons and entities associated with them, as listed in Annexes I and II, shall be frozen. 2. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of, the natural or legal persons or entities listed in Annexes I and II. 3. The competent authority of a Member State may authorise the release of certain frozen funds or economic resources, or the making available of certain funds or economic resources, under such conditions as it deems appropriate, after having determined that the funds or economic resources concerned are: (a) necessary to satisfy the basic needs of the persons listed in Annexes I and II and their dependent family members, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for the payment of reasonable professional fees and the reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for the payment of fees or service charges for the routine holding or maintenance of frozen funds or economic resources; or (d) necessary for extraordinary expenses, provided that the competent authority has notified the competent authority of the other Member States and the Commission of the grounds on which it considers that a specific authorisation should be granted, at least two weeks prior to the authorisation; (e) necessary for humanitarian purposes, such as delivering or facilitating the delivery of assistance, including medical supplies, food, humanitarian workers and related assistance, or evacuations from Syria; (f) to be paid into or from an account of a diplomatic or consular mission or an international organisation enjoying immunities in accordance with international law, in so far as such payments are intended to be used for official purposes of the diplomatic or consular mission or international organisation. A Member State shall inform the other Member States and the Commission of any authorisation it grants under this paragraph. 4. By way of derogation from paragraph 1, the competent authorities of a Member State may authorise the release of certain frozen funds or economic resources, provided that the following conditions are met: (a) the funds or economic resources are the subject of a judicial, administrative or arbitral lien established prior to the date on which the natural or legal person or entity referred to in paragraph 1 of this Article was included in Annex I or II, or of a judicial, administrative or arbitral judgment rendered prior to that date; (b) the funds or economic resources will be used exclusively to satisfy claims secured by such a lien or recognised as valid in such a judgment, within the limits set by the applicable laws and regulations governing the rights of persons having such claims; (c) the lien or judgment is not for the benefit of a natural or legal person or entity listed in Annex I or II; and (d) recognising the lien or judgement is not contrary to public policy in the Member State concerned. A Member State shall inform the other Member States and the Commission of any authorisation granted under this paragraph. 5. Paragraph 1 shall not prevent a designated person or entity from making a payment due under a contract entered into before the listing of such a person or entity, provided that the relevant Member State has determined that the payment is not directly or indirectly received by a person or entity referred to in paragraph 1. 6. Paragraph 1 shall not prevent a designated entity listed in Annex II, for a period of two months after the date of its designation, from making a payment from frozen funds or economic resources received by such entity after the date of its designation, where such payment is due under a contract in connection with the financing of trade, provided that the relevant Member State has determined that the payment is not directly or indirectly received by a person or entity referred to in paragraph 1. 7. Paragraph 2 shall not apply to the addition to frozen accounts of: (a) interest or other earnings on those accounts; or (b) payments due under contracts, agreements or obligations that were concluded or arose prior to the date on which those accounts became subject to this Decision, provided that any such interest, other earnings and payments remain subject to paragraph 1. CHAPTER 5 GENERAL AND FINAL PROVISIONS Article 20 No claims, including for compensation or indemnification or any other claim of this kind, such as a claim of set-off, fines or a claim under a guarantee, claims for extension or payment of a bond, financial guarantee, including claims arising from letters of credit and similar instruments in connection with any contract or transaction the performance of which was affected, directly or indirectly, wholly or in part, by reason of measures covered by this Decision, shall be granted to the designated persons or entities listed in Annexes I and II, or any other person or entity in Syria, including the Government of Syria, its public bodies, corporations and agencies, or any person or entity claiming through or for the benefit of any such person or entity. Article 21 1. The Council, acting upon a proposal by a Member State or the High Representative of the Union for Foreign Affairs and Security Policy, shall establish and amend the lists in Annexes I and II. 2. The Council shall communicate its decision on listing, including the grounds therefor, to the person or entity concerned, either directly, if the address is known, or through the publication of a notice, providing such person or entity with an opportunity to present observations. 3. Where observations are submitted, or where substantial new evidence is presented, the Council shall review its decision and inform the person or entity concerned accordingly. Article 22 1. Annexes I and II shall include the grounds for listing the persons and entities concerned. 2. Annexes I and II shall also contain, where available, the information necessary to identify the persons or entities concerned. With regard to persons, such information may include names, including aliases, date and place of birth, nationality, passport and identity card numbers, gender, address if known, and function or profession. With regard to entities, such information may include names, place and date of registration, registration number and place of business. Article 23 It shall be prohibited to participate, knowingly or intentionally, in activities the object or effect of which is to circumvent the prohibitions laid down in this Decision. Article 24 In order to maximise the impact of the measures set out in this Decision, the Union shall encourage third States to adopt restrictive measures similar to those contained in this Decision. Article 25 This Decision shall apply for a period of 12 months. It shall be kept under constant review. It shall be renewed, or amended as appropriate, if the Council deems that its objectives have not been met. Article 26 Decision 2011/273/CFSP is hereby repealed. Article 27 This Decision shall enter into force on the date of its adoption. Done at Brussels, 1 December 2011. For the Council The President C. ASHTON (1) OJ L 121, 10.5.2011, p. 11. ANNEX I List of persons and entities referred to in Articles 18 and 19 A. Persons Name Identifying information Reasons Date of listing 1. Bashar Al-Assad Born 11 September 1965 in Damascus; diplomatic passport No D1903 President of the Republic; person authorising and supervising the crackdown on demonstrators. 23.05.2011 2. Maher (a.k.a. Mahir) Al-Assad Born 8 December 1967; diplomatic passport No 4138 Commander of the Armys 4th Armoured Division, member of Baath Party Central Command, strongman of the Republican Guard; brother of President Bashar Al-Assad; principal overseer of violence against demonstrators. 09.05.2011 3. Ali Mamluk (a.k.a. Mamlouk) Born on 19 February 1946 in Damascus; diplomatic passport No 983 Head of Syrian General Intelligence Directorate (GID); involved in violence against demonstrators. 09.05.2011 4. Muhammad Ibrahim Al-Shaar (a.k.a. Mohammad Ibrahim Al-Chaar) Minister of Interior; involved in violence against demonstrators. 09.05.2011 5. Atej (a.k.a. Atef, Atif) Najib Former Head of the Political Security Directorate in Dara'a; cousin of President Bashar Al-Assad; involved in violence against demonstrators. 09.05.2011 6. Hafiz Makhluf (a.k.a. Hafez Makhlouf) Born on 2 April 1971 in Damascus; diplomatic passport No 2246 Colonel and Head of Unit in General Intelligence Directorate, Damascus Branch; cousin of President Bashar Al-Assad; close to Maher Al-Assad; involved in violence against demonstrators. 09.05.2011 7. Muhammad Dib Zaytun (a.k.a. Mohammed Dib Zeitoun) Born on 20 May 1951 in Damascus; diplomatic passport No D000001300 Head of Political Security Directorate; involved in violence against demonstrators. 09.05.2011 8. Amjad Al-Abbas Head of Political Security in Banyas, involved in violence against demonstrators in Baida. 09.05.2011 9. Rami Makhlouf Born on 10 July 1969 in Damascus, passport No 454224 Syrian businessman; associate of Maher Al-Assad; cousin of President Bashar Al-Assad; provides funding to the regime allowing violence against demonstrators. 09.05.2011 10. Abd Al-Fatah Qudsiyah Born in 1953 in Hama; diplomatic passport No D0005788 Head of Syrian Military Intelligence (SMI); involved in violence against the civilian population. 09.05.2011 11. Jamil Hassan Head of Syrian Air Force Intelligence; involved in violence against the civilian population. 09.05.2011 12. Rustum Ghazali Born on 3 May 1953 in Daraa; diplomatic passport No D000000887 Head of Syrian Military Intelligence, Damascus Countryside Branch; involved in violence against the civilian population. 09.05.2011 13. Fawwaz Al-Assad Born on 18 June 1962 in Kerdala; passport No 88238 Involved in violence against the civilian population as part of the Shabiha militia. 09.05.2011 14. Munzir Al-Assad Born on 1 March 1961 in Latakia; passport No 86449 and No 842781 Involved in violence against the civilian population as part of the Shabiha militia. 09.05.2011 15. Asif Shawkat Born on 15 January 1950 in Al-Madehleh, Tartus Deputy Chief of Staff for Security and Reconnaissance; involved in violence against the civilian population. 23.05.2011 16. Hisham Ikhtiyar Born in 1941 Head of Syrian National Security Bureau; involved in violence against the civilian population. 23.05.2011 17. Faruq Al Shar Born on 10 December 1938 Vice-President of Syria; involved in violence against the civilian population. 23.05.2011 18. Muhammad Nasif Khayrbik Born on 10 April 1937 (or 20 May 1937) in Hama, diplomatic passport No 0002250 Deputy Vice-President of Syria for National Security Affairs; involved in violence against the civilian population. 23.05.2011 19. Mohamed Hamcho Born on 20 May 1966; passport No 002954347 Brother-in-law of Maher Al-Assad; businessman and local agent for several foreign companies; provides funding to the regime allowing violence against demonstrators. 23.05.2011 20. Iyad (a.k.a. Eyad) Makhlouf Born on 21 January 1973 in Damascus; passport No N001820740 Brother of Rami Makhlouf and GID Officer involved in violence against the civilian population. 23.05.2011 21. Bassam Al Hassan Presidential Advisor for Strategic Affairs; involved in violence against the civilian population. 23.05.2011 22. Dawud Rajiha Chief of Staff of the Armed Forces responsible for the military involvement in violence against peaceful protesters. 23.05.2011 23. Ihab (a.k.a. Ehab, Iehab) Makhlouf Born on 21 January 1973 in Damascus; passport No N002848852 Vice-President of SyriaTel and caretaker for Rami Makhlouf's US company; provides funding to the regime allowing violence against demonstrators. 23.05.2011 24. Zoulhima Chaliche (Dhu al-Himma Shalish) Born in 1951 or 1946 in Kerdaha. Head of presidential security; involved in violence against demonstrators; first cousin of President Bashar Al-Assad. 23.6.2011 25. Riyad Chaliche (Riyad Shalish) Director of Military Housing Establishment; provides funding to the regime; first cousin of President Bashar Al-Assad. 23.6.2011 26. Brigadier Commander Mohammad Ali Jafari (a.k.a. Jafari, Aziz; a.k.a. Jafari, Ali; a.k.a. Jafari, Mohammad Ali; a.k.a. Jafari, Mohammad Ali; a.k.a. Jafari-Najafabadi, Mohammad Ali) Born 1 Sep 1957 in Yazd, Iran. General Commander of Iranian Revolutionary Guard Corps, involved in providing equipment and support to help the Syrian regime suppress protests in Syria. 23.6.2011 27. Major General Qasem Soleimani (a.k.a. Qasim Soleimany) Commander of Iranian Revolutionary Guard Corps, IRGC - Qods, involved in providing equipment and support to help the Syrian regime suppress protests in Syria. 23.6.2011 28. Hossein Taeb (a.k.a. Taeb, Hassan; a.k.a. Taeb, Hosein; a.k.a. Taeb, Hossein; a.k.a. Taeb, Hussayn; a.k.a. Hojjatoleslam Hossein Taeb) Born 1963 in Tehran, Iran. Deputy Commander for Intelligence of Iranian Revolutionary Guard Corps, involved in providing equipment and support to help the Syrian regime suppress protests in Syria. 23.6.2011 29. Khalid Qaddur Business associate of Maher Al-Assad; provides funding to the regime. 23.6.2011 30. Raif Al-Quwatli (a.k.a. Riaf Al-Quwatli) Business associate of Maher Al-Assad; provides funding to the regime. 23.6.2011 31. Mohammad Mufleh Head of Syrian Military Intelligence in the town of Hama, involved in the crackdown on demonstrators. 1.8.2011 32. Major General Tawfiq Younes Head of the Department for Internal Security of the General Intelligence Directorate; involved in violence against the civilian population. 1.8.2011 33. Mr Mohammed Makhlouf (a.k.a. Abu Rami) Born in Latakia, Syria, 19.10.1932 Close associate and maternal uncle of Bashar and Mahir al-Assad. Business associate and father of Rami, Ihab and Iyad Makhlouf. 1.8.2011 34. Ayman Jabir Born Latakia Associate of Mahir al-Assad for the Shabiha militia. Directly involved in repression and violence against the civilian population and coordination of Shabiha militia groups 1.8.2011 35. General Ali Habib Mahmoud Born Tartous, 1939. Appointed Minister for Defence 3 June 2009 Minister for Defence. Responsible for conduct and operations of Syrian Armed Forces involved in repression and violence against the civilian population 1.8.2011 36. Hayel Al-Assad Assistant to Maher Al-Assad, Head of the military police unit of the army's 4th Division, involved in repression. 23.8.2011 37. Ali Al-Salim Director of the supplies office of the Syrian Ministry of Defence, entry point for all arms acquisitions by the Syrian army. 23.8.2011 38. Nizar Al-Assad ( ) Cousin of Bashar Al-Assad; previously head of the Nizar Oilfield Supplies company. Very close to key government officials. Financing Shabiha in the region of Latakia. 23.8.2011 39. Brigadier-General Rafiq Shahadah Head of Syrian Military Intelligence (SMI) Branch 293 (Internal Affairs) in Damascus. Directly involved in repression and violence against the civilian population in Damascus. Advisor to President Bashar Al-Assad for strategic questions and military intelligence. 23.8.2011 40. Brigadier-General Jamea Jamea (Jami Jami) Branch Chief for Syrian Military Intelligence (SMI) in Dayr az-Zor. Directly involved in repression and violence against the civilian population in Dayr az-Zor and Alboukamal. 23.8.2011 41. Hassan Bin-Ali Al-Turkmani Born 1935 in Aleppo Deputy Vice Minister, former Minister for Defence, Special Envoy of President Bashar Al-Assad. 23.8.2011 42. Muhammad Said Bukhaytan Assistant Regional Secretary of Baath Arab Socialist Party since 2005, 2000-2005 Director for the national security of the regional Baath party. Former Governor of Hama (1998-2000). Close associate of President Bashar Al-Assad and Maher Al-Assad. Senior decision-maker in the regime on repression of civilian population. 23.8.2011 43. Ali Douba Responsible for killings in Hama in 1980, has been called back to Damascus as special advisor to President Bashar Al-Assad. 23.8.2011 44. Brigadier-General Nawful Al-Husayn Idlib Syrian Military Intelligence (SMI) Branch Chief. Directly involved in repression and violence against the civilian population in Idlib province. 23.8.2011 45. Brigadier Husam Sukkar Presidential Adviser on Security Affairs. Presidential Adviser for security agencies repression and violence against the civilian population. 23.8.2011 46. Brigadier-General Muhammed Zamrini Branch Chief for Syrian Military Intelligence (SMI) in Homs. Directly involved in repression and violence against the civilian population in Homs. 23.8.2011 47. Lieutenant-General Munir Adanov (Adnuf) Deputy Chief of General Staff, Operations and Training for Syrian Army. Directly involved in repression and violence against the civilian population in Syria. 23.8.2011 48. Brigadier-General Ghassan Khalil Head of General Intelligence Directorates (GID) Information Branch. Directly involved in repression and violence against the civilian population in Syria. 23.8.2011 49. Mohammed Jabir Born in Latakia Shabiha militia. Associate of Maher Al-Assad for the Shabiha militia. Directly involved in repression and violence against the civilian population and coordination of Shabiha militia groups. 23.8.2011 50. Samir Hassan Close business associate of Maher Al-Assad. Known for supporting the Syrian regime financially. 23.8.2011 51. Fares Chehabi (Fares Shihabi) President of Aleppo Chamber of Industry. Provides financial support to the Syrian regime. 2.09.2011 52. Emad Ghraiwati Born March 1959 in Damascus, Syria President of the Damascus Chamber of Industry (Zuhair Ghraiwati Sons). Provides financial support to the Syrian regime. 2.9.2011 53. Tarif Akhras Born 1949 in Homs, Syria Founder of the Akhras Group (commodities, trading, processing and logistics), Homs. Provides financial support to the Syrian regime. 2.9.2011 54. Issam Anbouba Born 1949 in Latakia, Syria President of Issam Anbouba Est. for agro-industry. Provides financial support to the Syrian regime. 2.9.2011 55. Tayseer Qala Awwad Born 1943 in Damascus Minister of Justice. Associated with the Syrian regime, including by supporting its policies and practices of arbitrary arrest and detention. 23.09.2011 56. Dr Adnan Hassan Mahmoud Born 1966 in Tartous Minister of Information. Associated with the Syrian regime, including by supporting and promoting its information policy. 23.09.2011 57. Major General Jumah Al-Ahmad Commander Special Forces. Responsible for the use of violence against protestors across Syria. 14.11.2011 58. Colonel Luai al-Ali Head of Syrian Military Intelligence, Daraa Branch. Responsible for the violence against protesters in Daraa. 14.11.2011 59. Lt. General Ali Abdullah Ayyub Deputy Chief of General Staff (Personnel and Manpower). Responsible for the use of violence against protestors across Syria. 14.11.2011 60. Lt. General Jasim al-Furayj Chief of General staff. Responsible for the use of violence against protestors across Syria. 14.11.2011 61. General Aous (Aws) ASLAN Born 1958 Head of Battalion in the Republican Guard. Close to Maher al-ASSAD and President al-ASSAD. Involved in the crackdown on the civilian population across Syria. 14.11.2011 62. General Ghassan Belal General in command of the 4th Division reserve bureau. Adviser to Maher al-ASSAD and coordinator of security operations. Responsible for the crackdown on the civilian population across Syria. 14.11.2011 63. Abdullah Berri Head of Berri family militia. In charge of pro-government militia involved in the crackdown on the civilian population in Aleppo. 14.11.2011 64. George Chaoui Member of Syrian electronic army. Involved in the violent crackdown and call for violence against the civilian population across Syria. 14.11.2011 65. Major General Zuhair Hamad Deputy Head of General Intelligence Directorate. Responsible for the use of violence across Syria and for intimidation and torture of protestors. 14.11.2011 66. Amar Ismael Civilian - Head of Syrian electronic army (territorial army intelligence service). Involved in the violent crackdown and call for violence against the civilian population across Syria. 14.11.2011 67. Mujahed Ismail Member of Syrian electronic army. Involved in the violent crackdown and call for violence against the civilian population across Syria. 14.11.2011 68. Saqr Khayr Bek Deputy Minister for the Interior. Responsible for the use of violence against the civilian population in Syria. 14.11.2011 69. Major General Nazih Deputy Director of General Intelligence Directorate. Responsible for the use of violence across Syria and intimidation and torture of protestors. 14.11.2011 70. Kifah Moulhem Batallion Commander in the 4th Division. Responsible for the crackdown on the civilian population in Deir el-Zor. 14.11.2011 71. Major General Wajih Mahmud Commander 18th Armoured Division. Responsible for the violence against protestors in Homs. 14.11.2011 72. Bassam Sabbagh Born on 24 August 1959 in Damascus. Address: Kasaa, Anwar al Attar Street, al Midani building, Damascus. Syrian passport no 004326765 issued 2 November 2008, valid until November 2014. Member of the Paris Bar. Head of Sabbagh & Associates law firm (Damascus). Legal and financial adviser and manages affairs of Rami Makhlouf and Khaldoun Makhlouf. Involved with Bashar al-Assad in funding a real estate project in Latakia. Provides financial support for the regime. 14.11.2011 73. Lt. General Mustafa Tlass Deputy Chief of General Staff (Logistics and supplies). Responsible for the use of violence against protestors across Syria. 14.11.2011 74. Major General Fuad Tawil Deputy head Syrian Air Force Intelligence. Responsible for the use of violence across Syria and intimidation and torture of protestors. 14.11.2011 75. Mohammad Al-Jleilati Born 1945 in Damascus Minister of Finance. Responsible for the Syrian economy 1.12.2011 76. Dr. Mohammad Nidal Al-Shaar Born 1956 in Aleppo Minister of Economy and Trade. Responsible for the Syrian economy. 1.12.2011 77. Lt. General Fahid Al-Jassim Chief of Staff. Military official involved in the violence in Homs 1.12.2011 78. Major General Ibrahim Al-Hassan Deputy Chief of Staff. Military official involved in the violence in Homs 1.12.2011 79. Brigadier Khalil Zghraybih 14th Division. Military official involved in the violence in Homs 1.12.2011 80. Brigadier Ali Barakat 103rd Brigade of the Republican Guard Division. Military official involved in the violence in Homs 1.12.2011 81. Brigadier Talal Makhluf 103rd Brigade of the Republican Guard Division. Military official involved in the violence in Homs 1.12.2011 82. Brigadier Nazih Hassun Syrian Air Force Intelligence. Military official involved in the violence in Homs 1.12.2011 83. Captain Maan Jdiid Presidential Guard. Military official involved in the violence in Homs 1.12.2011 84. Muahmamd Al-Shaar Political Security Division. Military official involved in the violence in Homs 1.12.2011 85. Khald Al-Taweel Political Security Division. Military official involved in the violence in Homs 1.12.2011 86. Ghiath Fayad Political Security Division. Military official involved in the violence in Homs 1.12.2011 B. Entities Name Identifying information Reasons Date of listing 1. Bena Properties Controlled by Rami Makhlouf; provides funding to the regime. 23.6.2011 2. Al Mashreq Investment Fund (AMIF) (alias Sunduq Al Mashrek Al Istithmari) P.O. Box 108, Damascus Tel.: 963 112110059 / 963 112110043 Fax: 963 933333149 Controlled by Rami Makhlouf; provides funding to the regime. 23.6.2011 3. Hamcho International (Hamsho International Group) Baghdad Street, P.O. Box 8254, Damascus Tel.: 963 112316675 Fax: 963 112318875 Website: www.hamshointl.com E-mail: info@hamshointl.com and hamshogroup@yahoo.com Controlled by Mohammad Hamcho or Hamsho; provides funding to the regime. 23.6.2011 4. Military Housing Establishment (alias MILIHOUSE) Public works company controlled by Riyad Shalish and Ministry of Defence; provides funding to the regime. 23.6.2011 5. Political Security Directorate Syrian government agency directly involved in repression. 23.8.2011 6. General Intelligence Directorate Syrian government agency directly involved in repression. 23.8.2011 7. Military Intelligence Directorate Syrian government agency directly involved in repression. 23.8.2011 8. Air Force Intelligence Agency Syrian government agency directly involved in repression. 23.8.2011 9. IRGC Qods Force (Quds Force) Teheran, Iran The Qods (or Quds) Force is a specialist arm of the Iranian Islamic Revolutionary Guard Corps (IRGC). The Qods Force is involved in providing equipment and support to help the Syria regime suppress protests in Syria. IRGC Qods Force has provided technical assistance, equipment and support to the Syrian security services to repress civilian protest movements. 23.8.2011 10. Mada Transport Subsidiary of Cham Holding (Sehanya Dara'a Highway, PO Box 9525 Tel: 00 963 11 99 62) Economic entity financing the regime. 2.09.2011 11. Cham Investment Group Subsidiary of Cham Holding (Sehanya Dara'a Highway, PO Box 9525 Tel: 00 963 11 99 62) Economic entity financing the regime. 2.09.2011 12. Real Estate Bank Insurance Bldg- Yousef Al-Azmeh Square, Damascus P.O. Box: 2337 Damascus Syrian Arab Republic Tel: (+963) 11 2456777 and 2218602 Fax: (+963) 11 2237938 and 2211186 Bank's e-mail: Publicrelations@reb.sy, Website: www.reb.sy State-owned bank providing financial support for the regime. 2.09.2011 13. Addounia TV (a.k.a. Dounia TV) Tel: +963-11-5667274, +963-11-5667271, Fax: +963-11-5667272 Website: http://www.addounia.tv Addounia TV has incited violence against the civilian population in Syria. 23.09.2011 14. Cham Holding Cham Holding Building Daraa Highway - Ashrafiyat Sahnaya Rif Dimashq  Syria P.O Box 9525 Tel +963 (11) 9962 +963 (11) 668 14000 +963 (11) 673 1044 Fax +963 (11) 673 1274 E-mail: info@chamholding.sy Website:www.chamholding.sy Controlled by Rami Makhlouf; largest holding company in Syria, benefiting from and supporting the regime. 23.09.2011 15. El-Tel Co. (El-Tel Middle East Company) Address: Dair Ali Jordan Highway, P.O.Box 13052, Damascus  Syria Tel: +963-11-2212345 Fax: +963-11-44694450 E-mail: sales@eltelme.com Website: www.eltelme.com Manufacturing and supplying telecommunication equipment for the Army. 23.09.2011 16. Ramak Constructions Co. Address: Dara'a Highway, Damascus, Syria Tel: +963-11-6858111 Mobile: +963-933-240231 Construction of military barracks, border post barracks and other buildings for Army needs. 23.09.2011 17. Souruh Company (a.k.a. SOROH Al Cham Company) Address: Adra Free Zone Area Damascus  Syria Tel: +963-11-5327266 Mobile: +963-933-526812 +963-932-878282 Fax:+963-11-5316396 E-mail: sorohco@gmail.com Website: http://sites.google.com/site/ sorohco Investment in local military industrial projects, manufacturing weapons parts and related items. 100% of the company is owned by Rami Makhlouf. 23.09.2011 18. Syriatel Thawra Street, Ste Building 6th Floor, BP 2900 Tel: +963 11 61 26 270 Fax: +963 11 23 73 97 19 E-mail: info@syriatel.com.sy; Website: http://syriatel.sy/ Controlled by Rami Makhlouf; provides financial support to the regime: through its licensing contract it pays 50 % of its profits to the Government. 23.09.2011 19. Cham Press TV Al Qudsi building, 2nd Floor - Baramkeh - Damas Tel: +963 - 11- 2260805 Fax: +963 - 11 - 2260806 E-mail: mail@champress.com Website: www.champress.net Television channel which participates in campaigns to spread disinformation and incite violence against demonstrators 1.12.2011 20. Al Watan Al Watan Newspaper - Damascus  Duty Free Zone Tel: 00963 11 2137400 Fax: 00963 11 2139928 Daily newspaper which participates in campaigns to spread disinformation and incite violence against demonstrators 1.12.2011 21. Centre dÃ ©tudes et de recherches syrien (CERS) (CERS, Centre dEtude et de Recherche Scientifique; SSRC, Scientific Studies and Research Center; Centre de Recherche de Kaboun Barzeh Street, PO Box 4470, Damas Provides support to the Syrian army for the acquisition of equipment used directly for the surveillance and repression of demonstrators. 1.12.2011 22. Business Lab Maysat Square, Al Rasafi Street Bldg. 9, PO Box 7155, Damascus Tel: 963112725499 Fax: 963112725399 Front company for the acquisition of sensitive equipment by the CERS. 1.12.2011 23. Industrial Solutions Baghdad Street 5, PO Box 6394, Damascus Tel /fax: 963114471080 Front company for the acquisition of sensitive equipment by the CERS. 1.12.2011 24. Mechanical Construction Factory (MCF) P.O. Box 35202, Industrial Zone, Al-Qadam Road, Damas Front company for the acquisition of sensitive equipment by the CERS. 1.12.2011 25. Syronics  Syrian Arab Co. for Electronic Industries Kaboon Street, P.O.Box 5966, Damascus Tel.-No.:+963-11-5111352 Fax:+963-11-5110117 Front company for the acquisition of sensitive equipment by the CERS. 1.12.2011 26. Handasieh  Organization for Engineering Industries P.O.Box 5966,Abou Bakr Al- Seddeq St., Damascus and PO BOX 2849 Al-Moutanabi Street, Damascus and PO BOX 21120 Baramkeh, Damascus Tel: 963112121816  963112121834  963112214650  963112212743  963115110117 Front company for the acquisition of sensitive equipment by the CERS. 1.12.2011 27. Syria Trading Oil Company (Sytrol) Prime Minister Building, 17 Street Nissan, Damascus, Syria. State-owned company responsible for all oil exports from Syria. Provides financial support to the regime. 1.12.2011 28. General Petroleum Corporation (GPC) New Sham - Building of Syrian Oil Company, PO Box 60694, Damascus, Syria BOX: 60694 Tel: 963113141635 Fax: 963113141634 E-mail: info@gpc-sy.com State-owned oil company. Provides financial support to the regime. 1.12.2011 29. Al Furat Petroleum Company Dummar - New Sham - Western Dummer 1st. Island -Property 2299- AFPC Building P.O. Box 7660 Damascus  Syria. Tel: 00963-11- (6183333), 00963-11- (31913333) Fax: 00963-11- (6184444), 00963-11- (31914444) afpc@afpc.net.sy Joint venture 50 % owned by GPC. Provides financial support to the regime. 1.12.2011 ANNEX II List of entities referred to in Article 19(1) Entities Name Identifying information Reasons Date of listing 1. Commercial Bank of Syria  Damascus Branch, P.O. Box 2231, Moawiya St., Damascus, Syria;- P.O. Box 933, Yousef Azmeh Square, Damascus, Syria;  Aleppo Branch, P.O. Box 2, Kastel Hajjarin St., Aleppo, Syria; SWIFT/BIC CMSY SY DA; all offices worldwide [NPWMD] Website: http://cbs-bank.sy/En-index.php Tel: +963 11 2218890 Fax: +963 11 2216975 General management: dir.cbs@mail.sy State-owned bank providing financial support to the regime. 13.10.2011